Citation Nr: 0705941	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  06-21 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the measles.

2.  Entitlement to service connection for rheumatic fever.

3.  Entitlement to service connection for chronic atrial 
fibrillation with ventricular arrhythmia, mitral valve 
insufficiency, and status-post implantable defibrillator 
placement.


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to July 
1948.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experienced a severe bout of measles and 
rheumatic fever during service which caused destruction of 
the mitral valve.

3.  The veteran does not currently have measles or rheumatic 
fever.


CONCLUSIONS OF LAW

1.  Service connection for measles is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  Service connection for rheumatic fever is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

3.  Chronic atrial fibrillation with ventricular arrhythmia, 
mitral valve insufficiency, and status-post implantable 
defibrillator placement was incurred as a consequence of 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in June 2003, September 2003 and October 
2003, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims of entitlement 
to service connection, including what part of that evidence 
he was to provide and what part VA would attempt to obtain 
for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/ Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), was provided in March 2006.  Accordingly, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Additionally, a 
supplemental statement of the case was issued in May 2006, 
making the most recent notice pre-decisional as per Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board in December 2006.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

The veteran contends that he experienced a severe bout of the 
measles during boot camp that evolved into rheumatic fever.  
He relates having been hospitalized for two to three weeks 
then returned to service.  The veteran does not assert that 
he currently has measles or rheumatic fever, but that he 
developed mitral valve insufficiency as a result of the 
illnesses experienced during service.  

The veteran's service medical records are not available and 
are assumed to have been destroyed in a fire at the National 
Personnel Records Center in 1973.  The only report located is 
an unsigned discharge examination dated in July 1948 showing 
a normal cardiovascular system.  There are no hand-written 
notations on the examination report.

The veteran's cardiologist since 1990 provided two statements 
to VA advising that it was his opinion that the veteran 
experienced destruction of the mitral valve in the 1940s when 
he experienced severe rheumatic fever.  The cardiologist 
further opined that over time the valve deteriorated and 
leakage caused the more serious cardiac disorders of atrial 
fibrillation and ventricular arrhythmia experienced by the 
veteran.  In April 2003, the veteran required the placement 
of an implantable cardioverter defibrillator as a result of 
these heart disorders.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The Board has a heightened duty to provide its reasons and 
bases in rendering a decision when a veteran's service 
medical records have been lost or destroyed.  See Washington 
v. Nicholson, 19 Vet. App. 362, 371 (2005) ("In cases where 
. . . the appellant's SMRs have been lost or destroyed, the 
Board's obligation to provide well-reasoned findings and 
conclusions, to evaluate and discuss all of the evidence 
that may be favorable to the appellant, and to provide an 
adequate statement of the reasons or bases for its rejection 
of such evidence is . . . heightened"); Cromer v. 
Nicholson, 19 Vet. App. 215, 217 (2005) (noting that "when 
SMRs are presumed destroyed, 'the BVA's obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the- doubt rule is heightened.' 
This rule has become well entrenched in the Court's 
caselaw") (quoting O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991)).

When considering the minimal medical evidence of record in 
conjunction with the veteran's credible testimony that he 
experienced a severe bout of the measles and rheumatic fever 
during service, the Board notes that the current medical 
opinion is particularly useful in that it lays the foundation 
that a history of such illnesses could cause the severe heart 
disability currently experienced.  Thus, when resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran did, in fact, have the measles and rheumatic 
fever during service.  There is, however, absolutely no 
evidence of a current diagnosis of the measles and/or 
rheumatic fever.  Therefore, service connection for those 
illnesses must be denied as there is no current disability.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. 
Cir. 2001) (absent a disease or injury incurred during 
service, the basic compensation statutes cannot be 
satisfied). 

As for the veteran's heart disorders, the Board finds that 
the opinions submitted by the veteran's treating cardiologist 
of over fifteen years are credible in setting forth the 
causal connection between current disability and the 
illnesses experienced during service.  Accordingly, the Board 
finds that the veteran experienced a severe bout of measles 
and rheumatic fever during service which caused destruction 
of the mitral valve.  Thus, because it is medically shown 
that the veteran's mitral valve insufficiency caused chronic 
atrial fibrillation and ventricular arrhythmia, service 
connection for chronic atrial fibrillation with ventricular 
arrhythmia, mitral valve insufficiency, and status-post 
implantable defibrillator placement is granted.


ORDER

Service connection for the measles is denied.

Service connection for rheumatic fever is denied.

Service connection for chronic atrial fibrillation with 
ventricular arrhythmia, mitral valve insufficiency, and 
status-post implantable defibrillator placement is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


